RECOMMENDED FOR FULL-TEXT PUBLICATION
            Pursuant to Sixth Circuit Rule 206            2    United States v. Carter                      No. 02-1511
    ELECTRONIC CITATION: 2004 FED App. 0187P (6th Cir.)
                File Name: 04a0187p.06                    STATES ATTORNEY, Detroit, Michigan, for Appellee.
                                                          Edward Carter, Pekin, Illinois, pro se.
UNITED STATES COURT OF APPEALS                              BOGGS, C. J., delivered the opinion of the court, in which
                                                          NORRIS, J., joined. CLAY, J. (pp. 22-30), delivered a
              FOR THE SIXTH CIRCUIT                       separate dissenting opinion.
                _________________
                                                                              _________________
 UNITED STATES OF AMERICA , X
                                                                                  OPINION
            Plaintiff-Appellee, -                                             _________________
                                   -
                                   -  No. 02-1511
           v.                                               BOGGS, Chief Judge. Defendant, Edward Carter, a
                                   -
                                    >                     Michigan prisoner represented by counsel, appeals an
                                   ,                      April 12, 2002 judgment sentencing Defendant to seventy-
 EDWARD CARTER ,                   -                      seven months in prison for one count of being a felon in
         Defendant-Appellant. -                           possession of a firearm, in violation of 18 U.S.C. § 922(g).
                                  N                       Before the district court, Defendant pleaded guilty to the
      Appeal from the United States District Court        offense but conditioned his plea upon the right to appeal the
     for the Eastern District of Michigan at Detroit.     district court’s denial of his Motion to Suppress and the
   No. 00-80692—Victoria A. Roberts, District Judge.      district court’s denial of his two Motions to Reopen the
                                                          Suppression Hearing. For the reasons set forth below, we
              Argued: September 19, 2003                  affirm the district court’s judgment in its entirety.

           Decided and Filed: June 22, 2004                                     BACKGROUND

 Before: BOGGS, Chief Judge; and NORRIS and CLAY,           The testimony of two Detroit police officers, William
                  Circuit Judges.                         Zeolla and Kevin Reed, describes the following account of
                                                          Defendant’s arrest. On August 4, 2000, at approximately
                  _________________                       1:23 a.m., the two testifying officers sat in a marked scout car
                                                          near the intersection of Pembroke and Shaftsbury streets in
                       COUNSEL                            Detroit, Michigan. Both officers observed a van traveling
                                                          eastbound on Pembroke. As the van turned right on
ARGUED: Suzanna Kostovski, Detroit, Michigan, for         Shaftsbury from Pembroke, it disregarded a stop sign. The
Appellant. Daniel L. Lemisch, ASSISTANT UNITED            police activated their vehicle’s overhead lights and attempted
STATES ATTORNEY, Detroit, Michigan, for Appellee.         to stop the van.
ON BRIEF: Suzanna Kostovski, Detroit, Michigan, for
Appellant. Daniel L. Lemisch, ASSISTANT UNITED


                            1
No. 02-1511                              United States v. Carter             3   4    United States v. Carter                      No. 02-1511

   The van took approximately thirty seconds to stop. Neither                    guilty, Defendant admitted to possessing a gun in the car,
officer could see a license plate on the van as it pulled over.1                 though he stated that he was not sitting on it but rather it was
While the van was pulling over, the officers observed                            located near him in the vehicle.
occupants of the van making movements. Officer Reed
approached the front passenger and observed the shoulder                           Among the other items that the police located in the vehicle
strap of a bullet-proof vest protruding from the passenger’s                     was a police scanner on the rear floor in the area where
shirt. In fact, the front passenger wore a vest identical to                     Defendant sat. The scanner was on, tuned into the Detroit
those worn by Detroit police officers, so that the strap was                     Police Department frequency. In addition to the two
immediately apparent to Reed as the strap of a bullet-proof                      handguns and the scanner, the officers found gloves, two
vest. When Reed asked him if he was wearing body armor,                          masks, and two walkie-talkies.
the passenger stated that he was.
                                                                                    On October 5, 2000, a federal grand jury indicted
  Officer Reed ordered the front passenger, later identified as                  Defendant on one count of being a felon in possession of a
Marcellas Dunbar, to step out of the car. As Dunbar exited                       firearm, in violation of 18 U.S.C. § 922(g). Defendant filed
the passenger side of the van, Reed saw him make a tossing                       a Motion to Suppress in an attempt to exclude the evidence
motion. Reed heard a distinct “thud” from the front passenger                    found in the van on grounds that the officers lacked probable
area after Dunbar made the tossing motion. Officer Zeolla                        cause to stop the vehicle. The district court ordered a
observed a handgun drop to the floor of the vehicle as the                       suppression hearing, which was held before a magistrate
tossing motion was made. According to Officer Reed’s                             judge on January 30, 2001. Although McGruder and Dunbar
account, Dunbar was then “combative,” using vulgar                               testified at the hearing that they specifically remembered the
language and trying to pull away from the officer. Officer                       van stopping at the stop sign at Pembroke and Shaftsbury, this
Reed handcuffed Dunbar.                                                          was contrary to the testimony of the two officers. On
                                                                                 March 12, 2001, in his Report and Recommendation, the
  Officer Zeolla then ordered the driver, later identified as                    magistrate judge found that McGruder and Dunbar were not
Rob McGruder,2 out of the van. Upon seeing a gun drop to                         credible and recommended denying Defendant’s Motion to
the floor as the front passenger exited the car, Officer Zeolla                  Suppress. Defendant filed timely objections to the magistrate
handcuffed McGruder.                                                             judge’s Report and Recommendation, but the district court
                                                                                 adopted the report’s findings and denied Defendant’s Motion
  Officer Zeolla then removed Defendant, Edward Carter,                          to Suppress.
from the van, where he had been seated as the rear passenger.
Defendant wore a bullet-proof jacket. As Defendant exited                          Defendant filed a Motion to Reopen the Suppression
the vehicle, Officer Zeolla believed that he saw that                            Hearing, arguing that he should have the opportunity to ask
Defendant had been sitting on a handgun. When he pleaded                         additional questions of Special Agent Donna Averill of the
                                                                                 ATF, who testified for the government at the suppression
                                                                                 hearing. Averill had submitted an affidavit in support of the
    1                                                                            federal complaint based on information she obtained from the
     It was later discovered that the van had a temp orary tag, though it        Detroit Police Department. According to Defendant’s
was not certain whether the tag was expired.
                                                                                 motion, Averill made a statement in her affidavit that
    2                                                                            conflicted with the testimony of Reed and Zeolla – Averill
        This individual is also referred to as Robert E lsberry, at times.
No. 02-1511                           United States v. Carter          5    6    United States v. Carter                      No. 02-1511

had listed the location of the stop sign as being Grandville                  On April 17, 2002, Defendant filed a timely notice of
and Shaftsbury, not the location of the stop sign that was                  appeal.
reported by the officers (Shaftsbury and Pembroke). The
district court denied Defendant’s Motion to Reopen the                                             DISCUSSION
Suppression Hearing but granted Defendant’s Motion to
Suppress certain statements that he made, due to violations of                Defendant raises three issues for review on appeal: the
his Sixth Amendment rights.                                                 admissibility of the gun as evidence; the propriety of the
                                                                            district court’s denial of his two Motions to Reopen the
  Defendant filed a second Motion to Reopen the                             Suppression Hearing; and the compliance of the sentencing
Suppression Hearing.3 Defendant based this motion on the                    with applicable guidelines. We take these issues in order.
failure of prior counsel to call Detroit Police Sargent Herbert
Maxwell as a witness. Maxwell handled the case when Reed                                                   I
and Zeolla returned to the Detroit Police Department.
Although he was not present at the scene, Maxwell followed                     Defendant argues that the gun belonging to him and found
Detroit Police Department procedure and prepared an                         in the van by the police was inadmissible as evidence, on the
“Investigator’s Report” of the incident. Maxwell indicated                  grounds that there was not probable cause to stop the vehicle.
that Defendant traveled in a van with no license plate, but his
report did not mention that the van ran a stop sign. In their                 Officers may stop a vehicle where there is probable cause
written reports, Reed and Zeolla each indicated that the van                to believe that a traffic infraction was committed. Whren v.
failed to stop at the stop sign. On November 8, 2001, the                   United States, 517 U.S. 806, 810 (1996) (“As a general
district court denied Defendant’s second Motion to Reopen                   matter, the decision to stop an automobile is reasonable where
the Suppression Hearing.                                                    the police have probable cause to believe that a traffic
                                                                            violation has occurred.”) (citations omitted).
  On December 3, 2001, Defendant pleaded guilty to the
offense, conditioned upon the right to appeal the district                     A district court’s probable cause determination potentially
court’s denial of his Motion to Suppress evidence found in the              involves two steps, each subject to a different standard of
van and the court’s denial of his two Motions to Reopen the                 review. The first step is a determination of historical facts.
Suppression Hearing.         The United States Probation                    Ornelas v. United States, 517 U.S. 690, 696-97 (1996). This
Department found that Defendant qualified as a “career                      court reviews a district court’s factual findings relating to
offender” under United States Sentencing Guidelines Manual                  probable cause for clear error, viewing the evidence in the
(“U.S.S.G.”) § 4B1.1. On April 11, 2001, the district court                 light most favorable to the government. United States v.
sentenced Defendant under the Sentencing Guidelines’                        Buchanan, 72 F.3d 1217, 1223 (6th Cir. 1995). The second
“career offender” provision to seventy-seven months in prison               step in the analysis is the application of the law to the facts,
followed by a three-year term of supervised release.                        a mixed question of law and fact that this Court reviews de
                                                                            novo. Ornelas, 517 U.S. at 696-97.
                                                                              The district court referred the suppression issue to a
    3
      Defendant used various attorneys at different stages and also chose   magistrate judge for a hearing. The magistrate judge’s Report
to submit a “Pro Se App ellant Supplem ental Brief.” De fendant’s pro se    and Recommendation recounts the testimony of Officers
brief fails to raise issues not co vered by his co unsel’s brief.
No. 02-1511                      United States v. Carter         7   8      United States v. Carter                      No. 02-1511

Zeolla and Reed, stating that the van did not come to a              The magistrate judge also found it “suspicious” that, in his
complete stop at the stop sign at Pembroke and Shaftsbury.           interview with Averill, McGruder had become “so confused
The report describes the testimony of McGruder and Dunbar,           or equivocal” about having stopped at the intersection of
the two other occupants of the vehicle besides Defendant,            Grandville and Pembroke; the magistrate judge stated: “It is
stating that the vehicle did come to a full stop at the              quite possible that McGruder never actually thought about
intersection. The document observes that the government              stopping at Grandville and was going to claim that there was
attempted to impeach McGruder’s testimony by calling                 no visible stop sign at Shaftsbury.” Finally, the magistrate
Special Agent Averill to testify as to an allegedly prior            judge opined:
inconsistent statement made to investigators. McGruder,
when interviewed on January 5, 2001, had allegedly stated                It is . . . very hard for the Court to believe that the two
that he did not see a stop sign. Defendant had countered this            sworn officers would perjure themselves, and put their
allegation with testimony from McGruder and from a federal               reputations and careers in jeopardy, for what must be
investigator, indicating that McGruder’s statement made                  seen as a relatively minor case with no victim. . . . Mr.
about not seeing a stop sign referred to the intersection of             McGruder, on the other hand, has a felony conviction for
Grandville and Pembroke (where the officers were located),               fleeing and eluding, and while positively recalling that he
not to the intersection at Pembroke and Shaftsbury.                      fully stopped at the corner, interestingly denied seeing
                                                                         any guns, masks, gloves, radios or scanner in the van . . .;
  The magistrate judge, conceding that “[t]his case is                   the testimony of the front seat passenger, Mr. Dunbar,
difficult” because the testimony of the officers and that of             regarding the circumstances of the stop was so confusing
McGruder were both “definite and clear in their differing                and contradictory as to be essentially worthless . . . .
versions” of what had happened, ruled in favor of the
government on the basis of credibility determinations. The           In an order adopting the magistrate judge’s credibility
magistrate judge reasoned:                                           determinations, the district court denied Defendant’s Motion
                                                                     to Suppress.
  Mr. McGruder, the driver, who was not familiar with the
  area . . . testified that they saw the police pull up behind         The district court thus found that, as a matter of historical
  them as they passed Grandville. With all of the burglar            fact, the van had not stopped at the intersection of Pembroke
  paraphernalia in the van, it is likely that there was a            and Shaftsbury. None of the evidence relied upon by the
  flurry of activity to hide the items and this would be             magistrate judge – and then the district court – was
  consistent with the officers’ testimony that they saw              inadmissible, with the possible exception of McGruder’s
  movement of the occupants in the vehicle before it                 felony conviction for fleeing and eluding, which was not
  actually stopped. Mr. McGruder’s attention may have                admissible unless the conviction was “punishable by . . .
  been distracted as he came to the unfamiliar                       imprisonment in excess of one year under the law under
  Pembroke/Shaftsbury intersection which, while it had a             which the witness was convicted,” and the conviction was not
  stop sign, was still somewhat of a rounded turn . . . . It         more than ten years old. Fed. R. Evid. 609(a)(1) (also making
  is quite possible that the van did not come to a complete          the evidence subject to Rule 403), 609(b); see also Rule
  stop at the corner.
No. 02-1511                             United States v. Carter         9    10   United States v. Carter                       No. 02-1511

404(a)(3).4 Assuming, arguendo, that the evidence of                         (Shaftsbury and Pembroke). Defendant’s second motion was
McGruder’s prior convictions was inadmissible, then this was                 to reopen the suppression hearing to allow Detroit Police
the only error in the ruling – as such, there was still ample                Sargent Herbert Maxwell to testify. Defendant had failed to
admissible evidence to support the finding.                                  call Maxwell as a witness at the hearing, even though
                                                                             Maxwell “Investigator’s Report” indicated that Defendant
  Viewed in the light most favorable to the government, the                  traveled in a van with no license plate, but did not mention
officers were credible, in stating that the van did not stop at              that the van ran a stop sign.
the stop sign, and the statements of McGruder and Dunbar
were not credible. The magistrate judge raised numerous                         We review a trial court’s ruling on a motion to reopen a
reasons for his credibility findings, only one of which – the                suppression hearing for an abuse of discretion. United States
reference to prior convictions of McGruder – might be clearly                v. Lawrence, 308 F.3d 623, 627 (6th Cir. 2002); United States
erroneous. There are sufficient reasons, aside from the prior                v. Alexander, 948 F.2d 1002, 1003 (6th Cir. 1991).
convictions, for the credibility determinations. The district
court’s determination of historical fact, per the Report and                   A ruling on whether to reopen a suppression hearing is
Recommendation of the magistrate judge, withstands review                    governed by principles of jurisprudence that relate to
for clear error.                                                             reopening proceedings, generally. In reversing a district
                                                                             court’s decision to reopen a suppression hearing, the Third
  As to the second stage of the probable cause analysis, upon                Circuit stated, “‘courts should be extremely reluctant to grant
de novo review there is no doubt the district court properly                 reopenings.’” United States v. Kithcart, 218 F.3d 213, 219-20
applied the law to the facts – i.e., if the van did not stop at the          (3d Cir. 2000) (citing United States v. Blankenship, 775 F.2d
stop sign, then it is indisputable that there was probable cause             735, 740 (6th Cir. 1985)). The case quoted, Blankenship,
to believe that the van had committed a traffic infraction.                  involved a motion to reopen a case-in-chief. The principles
                                                                             that governed the ruling on the motion to reopen a case-in-
                                   II                                        chief in Blankenship were cited as applicable to a motion to
                                                                             reopen a suppression hearing in Kithcart. The Third Circuit
   Defendant contests the district court’s denial of its two                 stated:
Motions to Reopen the Suppression Hearing. Defendant’s
first motion was to reopen the hearing to allow him to elicit                  When faced with a motion to reopen, the district court's
further testimony from Special Agent Donna Averill. Averill                    primary focus should be on whether the party opposing
had testified at the suppression hearing. On cross-                            reopening would be prejudiced if reopening is permitted.
examination, however, Defendant had not asked Averill about                    [Blankenship, 775 F.2d at 740]; see also 28 Charles A.
the statement in her affidavit that listed the location of the                 Wright & Victor J. Gold, Federal Practice And Procedure
stop sign in question at Grandville and Shaftsbury, which                      § 6164 (1993). However, “the trial judge must consider
conflicted with the location reported by the officers                          a number of factors.” Blankenship, 775 F.2d at 741
                                                                               (emphasis added). Furthermore, “[t]he party moving to
                                                                               reopen should provide a reasonable explanation for
    4
     Fleeing or eluding would not fall und er the ambit of Rule 609(a)(2),     failure to present the evidence [initially].” Id. In order to
which makes admissible evidence of a conviction “if it involved                properly exercise its discretion the district court must
dishonesty or false statement, regardless of the punishment.” See also         evaluate that explanation and determine if it is both
609(b) (the conviction must not have been more than ten years old).
No. 02-1511                      United States v. Carter     11    12   United States v. Carter                     No. 02-1511

  reasonable, and adequate to explain why the [moving                                           III
  party] initially failed to introduce evidence that may have
  been essential to meeting its burden of proof.                     Defendant appeals his sentencing. Defendant received a
                                                                   sentence of seventy-seven months in prison followed by a
218 F.3d at 220.                                                   three-year term of supervised release, having been sentenced
                                                                   as a “career offender” under U.S.S.G. § 4B1.1, which states:
   Defendant presents ineffective assistance of counsel as the
reason for the failure to introduce the testimony from Averill       A defendant is a career offender if (1) the defendant was
as to the affidavit and for the failure to call Maxwell as a         at least eighteen years old at the time the defendant
witness. Defendant no longer retains the counsel that he had         committed the instant offense of conviction; (2) the
at the suppression hearing. Defendant claims to have alerted         instant offense of conviction is a felony that is either a
the prior counsel to the location of the stop sign listed in the     crime of violence or a controlled substance offense; and
Averill affidavit in time for the prior counsel to have raised       (3) the defendant has at least two prior felony convictions
the issue. Defendant claims that the Averill affidavit’s listing     of either a crime of violence or a controlled substance
of a different location for the missed stop sign was important       offense.
because the magistrate judge’s finding of probable cause
relied on assessments of the credibility of the officers.          U.S.S.G. § 4B1.1(a). The dispute in the present case arises
                                                                   over the third provision, stating that for a defendant to be a
   Nevertheless, Defendant failed to raise the issue of            “career offender,” the defendant must have a minimum “two
ineffective assistance of counsel before the district court. In    prior felony convictions” of a crime of violence or a
the first motion to reopen the hearing – requesting that           controlled substance offense. The applicable term is defined
Defendant be allowed to elicit testimony as to the Averill         as follows:
affidavit – Defendant did not raise the issue of ineffective
counsel. In the second motion – requesting that Defendant be         The term “two prior felony convictions” means (1) the
allowed to call Maxwell as a witness – Defendant refers in           defendant committed the instant offense of conviction
passing to the change of counsel, but makes no argument as           subsequent to sustaining at least two felony convictions
to ineffective counsel. Nor was any other reason given in            of either a crime of violence or a controlled substance
either motion as to why the requested evidence had not been          offense (i.e., two felony convictions of a crime of
presented at the suppression hearing. As stated in Kithcart,         violence, two felony convictions of a controlled
“‘[t]he party moving to reopen should provide a reasonable           substance offense, or one felony conviction of a crime of
explanation for failure to present the evidence [initially].’”       violence and one felony conviction of a controlled
218 F.3d at 220 (quoting Blankenship, 775 F.2d at 741).              substance offense), and (2) the sentences for at least two
Defendant presented no explanation before the district court         of the aforementioned felony convictions are counted
about why he failed to present the evidence initially. Thus,         separately under the provisions of § 4A1.1(a), (b), or (c).
the district court did not abuse its discretion by denying the
motions to reopen the suppression hearing.                         Id. § 4B1.2(c). For convictions of a defendant after he or she
                                                                   reached the age of eighteen, the guidelines count “any prior
                                                                   sentence of imprisonment exceeding one year and one month,
                                                                   whenever imposed, that resulted in the defendant being
No. 02-1511                     United States v. Carter     13    14   United States v. Carter                      No. 02-1511

incarcerated during any part of [the] fifteen-year period . . .     Based on these facts, Defendant raised two objections to his
within fifteen years of the defendant’s commencement of the       sentence. First, he challenges whether either of his two
instant offense.” Id. § 4A1.2(e)(1); see also id. § 4A1.2(e)(4)   felony sentences from 1981 extended into the fifteen years
(imposing different rules for sentences imposed prior to the      prior to his commencement of the present offense. Second,
defendant reaching the age of eighteen).                          he contends that the 1981 convictions were consolidated in
                                                                  sentencing and thus “related.” Defendant raised these two
   Whether sentences are counted as pertaining to separate        objections in the sentencing proceeding before the district
convictions under U.S.S.G. § 4B1.2(c)(2) depends on whether       court. The Presentence Investigation Report (“PSR”) rejected
they are “related” or “unrelated.” Id. § 4A1.2(a)(2) (“Prior      both objections through brief written responses that were
sentences imposed in unrelated cases are to be counted            submitted in the Addendum to the PSR.
separately. Prior sentences imposed in related cases are to be
treated as one sentence for purposes of § 4A1.1(a), (b), and        At the sentencing hearing, the district court dismissed all of
(c) . . . .”).                                                    Defendant’s objections without explanation. (“I agree with
                                                                  the conclusions reached by the Probation Department and I
   Defendant contests his sentence on two grounds. Before         believe that none of the objections raised are with merit.”).
examining each of these arguments, we should set forth the        Defendant made at least eight objections to the PSR,
pertinent facts. As a nineteen-year-old, Defendant was            including numerous objections that have not been renewed on
convicted in two legal proceedings, arising from two separate     appeal. Yet the district judge adopted the PSR’s arguments
incidents. On March 2, 1981, Defendant was arrested for           against each and every objection, without offering any
armed robbery and felony firearm, after having used a             explanation.
handgun in robbing an individual of a purse, money, jewelry,
and a jacket on January 18, 1981. On March 4, 1981,                 The district court’s failure to offer explanations was a clear
Defendant was arrested, again for armed robbery and felony        violation of Fed. R. Crim. P. 32(i)(3)(B). This Rule states:
firearm, based on an incident where Defendant and another
individual, while armed with handguns, robbed two other             At sentencing, the court . . . must – for any disputed portion
individuals of various items (including a car, a briefcase,         of the presentence report or other controverted matter – rule
checks, a purse, money, credit cards, and identification cards)     on the dispute or determine that a ruling is unnecessary
on January 7, 1981. On June 7, 1984, Defendant was released         either because the matter will not affect sentencing, or
on parole. On September 12, 1986, Defendant was arrested            because the court will not consider the matter in sentencing.
by Detroit police and held in custody for attempted
possession with intent to deliver. On October 17, 1986,           This court has made it clear on several occasions that the
Defendant was returned to custody on account of the parole        district courts must be in “literal compliance” with the
violation and two new convictions for unlawfully driving          requirements of Rule 32. See United States v. Corrado, 227
away an automobile and for possession with intent to deliver.     F.3d 528, 540-41 (6th Cir. 2000) (explaining that “literal
On November 14, 1989, Defendant was again released on             compliance” requires more than “summarily adopt[ing] the
parole. On March 8, 1990, Defendant was returned to               findings of the presentence report or simply declar[ing] that
custody, based on a technical violation of parole. On April       the enhancement in question was supported by a
13, 1990, Defendant was again released on parole, and was         preponderance of the evidence”); see also United States v.
subsequently discharged on October 12, 1990.                      Osborne, 291 F.3d 908, 912 (6th Cir. 2002) (vacating
No. 02-1511                             United States v. Carter         15   16   United States v. Carter                    No. 02-1511

sentence where district court did “nothing more than state                   August 4, 2000. Defendant had been incarcerated for parole
summarily that [it] was accepting the sentencing range as set                violations from October 17, 1986 to November 14, 1989. All
forth in the presentence report”).                                           of the original crimes (and the subsequent offenses leading to
                                                                             the revocation of the parole) were felonies. In accordance
   Our finding that the district court violated Rule 32(i)(3)(B)             with U.S.S.G. § 4A1.2(e)(1), then, Defendant was clearly
is not, however, the end of the analysis. This court must also               incarcerated for a felony after 1985, and thus during part of
determine whether the district court’s error was harmless. See               the fifteen-year period prior to his commencement of the
United States v. Darwich, 337 F.3d 645, 666 (6th Cir. 2003)                  instant offense.
(applying harmless error analysis to Rule 32(i)(3)(B)); United
States v. Parrott, 148 F.3d 629, 633-34 (6th Cir. 1998)                        Defendant argues, based on Morrissey v. Brewer, 408 U.S.
(holding that even though the “[d]istrict [c]ourt did not fully              471 (1972), that due process entitled him to a parole
comply with Rule 32(c)(1) when it simply adopted the                         revocation hearing – which he never received. Under
[presentence] report,” the “error in this regard was                         Morrissey, due process requires that “the finding of a parole
harmless”).5 See also Fed. R. Crim. P. 52(a) (“Any error,                    violation be based on verified facts and that the exercise of
defect, irregularity, or variance that does not affect substantial           discretion be informed by an accurate knowledge of the
rights must be disregarded.”).                                               parolee’s behavior.” Id. at 484. However, Morrissey was a
                                                                             habeas proceeding. Id. at 474. By contrast, the present due
  For reasons explained below, both of Carter’s objections                   process challenge is made at the sentencing phase and is thus
clearly fail, and so the district court’s failure to provide                 impermissible. In United States v. Bonds, 48 F.3d 184, 186
specific determinations was harmless.           Accordingly,                 (6th Cir. 1995), this court stated:
remanding the sentence would only be a waste of judicial
resources. Our conclusion, however, should in no way be                        The United States argues that this court’s decision in
seen as undermining the requirements of Rule 32. District                      United States v. McGlocklin, which allowed . . . a
courts are warned that they must continue to comply literally                  collateral attack at sentencing, has been superseded by
with Rule 32.       We stress that, given the specific                         the decision of the United States Supreme Court in
circumstances in this case, the error was harmless because                     Custis v. United States, 511 U.S. 485, 114 S. Ct. 1732,
Carter’s arguments cannot possibly afford him relief.                          128 L. Ed. 2d 517 (1994). In Custis, the Supreme Court
                                                                               held that unless there has been a previous ruling that a
  We now turn to each of Carter’s two objections.                              conviction has been ruled constitutionally invalid, or
                                                                               unless the conviction has been obtained when counsel
A. Whether Defendant was Incarcerated for a Felony                             has not been available or provided, in violation of
   During the Fifteen Years Prior to the Present Offense                       Gideon v. Wainwright, 372 U.S. 335, 83 S. Ct. 792, 9
L. Ed. 2d 799 (1963), a collateral attack on the conviction
  Pursuant to U.S.S.G. § 4A1.2(e)(1), Defendant contests                       is not allowed at sentencing.
having been incarcerated during the fifteen years prior to the
present offense. The present offense was committed on                          We agree with the United States that McGlocklin has
                                                                               been superseded. As this court stated in United States v.
                                                                               Smith, 36 F.3d 490, 492 (6th Cir. 1994):
    5
        Rule 32(c)(1) is an older version of the current Rule 32(i)(3)(B).
No. 02-1511                     United States v. Carter     17    18       United States v. Carter                              No. 02-1511

    Custis has now been decided and it holds that                   Prior sentences are not considered related if they were for
    neither § 924(e) nor the Constitution permit a                  offenses that were separated by an intervening arrest (i.e.,
    defendant to “collaterally attack the validity of               the defendant is arrested for the first offense prior to
    previous state convictions that are used to enhance             committing the second offense). Otherwise, prior
    his sentence under the ACCA . . . with the sole                 sentences are considered related if they resulted from
    exception of convictions obtained in violation of the           offenses that (A) occurred on the same occasion,
    right to counsel.”                                              (B) were part of a single common scheme or plan, or
                                                                    (C) were consolidated for trial or sentencing . . . .
  (citation omitted). In the present case, defendant is
  alleging that his Boykin rights were violated, not his          Id. § 4A1.2, Application Note 3. As stated earlier, the only
  Gideon right to counsel. Therefore, according to Custis,        possible objection (which Carter did raise) was that these
  defendant cannot collaterally attack the validity of his        offenses were consolidated for sentencing.
  previous state conviction for robbery on the ground that
  the guilty plea was unconstitutional, and the 1976 state          In the sentencing proceeding, the PSR rejected this
  conviction for robbery was therefore properly used to           objection, based on three alternative arguments, each of
  enhance his sentence.                                           which would independently defeat Defendant’s claim: the
                                                                  PSR argued that (1) there was an intervening arrest, making
In Bonds, the due process challenge at sentencing was to a        the offenses unrelated under U.S.S.G. § 4A1.2, Application
conviction. That the challenge is to a parole revocation in the   Note 3; (2) there was no formal consolidation order and thus
present case does nothing to distinguish it from Bonds.           the offenses did not meet the criterion for consolidation in
Defendant’s argument that he was denied due process in not        sentencing (and the offenses did not otherwise meet the
receiving a parole revocation hearing may not be used as a        criteria for relatedness under U.S.S.G. § 4A1.2, Application
basis for challenging his sentencing. As a matter of law,         Note 3); and (3) the issue is moot.6 The district judge
Defendant’s due process challenge could not possibly serve
as a basis for altering the sentence imposed by the district
court.                                                                 6
                                                                       In full, the Pro bation De partm ent’s resp onse to Defendant’s
B. Whether the Past Offenses were “Related”                       objection to the treatment of the two prior offenses as unrelated stated:

                                                                       Even though Defendant was sentenced on the same day for both
  Defendant contests the determination that he had “two prior          the armed robbery offenses, the Probation Department does not
felony convictions,” which made him a career offender under            have any proof to verify that there was any formal order of
U.S.S.G. § 4B1.1(a). Sentences are counted as pertaining to            consolidation filed with the court. The offenses explained in
separate convictions, under U.S.S.G. § 4B1.2(c)(2), if they are        Paragraphs 29 and 32 were separated by an intervening arrest,
“unrelated.” Id. § 4A1.2(a)(2) (“Prior sentences imposed in            and they did not occur on the same occasion and were not part
unrelated cases are to be counted separately. Prior sentences          of a single common scheme or plan. Therefore they were not
                                                                       related. Furthermore, even if the two armed robbery offenses
imposed in related cases are to be treated as one sentence for         are considered consolidated for guidelines purpo ses, the base
purposes of § 4A1.1(a), (b), and (c) . . . .”). “Related”              offense level of 24 is still applicable for the armed robb ery
sentences are defined as follows:                                      offense(s) and the Possession With Intent to Deliver. Therefore,
                                                                       the repo rt will rema in as written, and this m atter will be left to
                                                                       the Court to decide.
No. 02-1511                        United States v. Carter        19    20   United States v. Carter                     No. 02-1511

adopted the PSR’s conclusion without explanation. (“I agree               was arrested and charged with the robberies at the same
with the conclusions reached by the Probation Department                  time; . . . made an initial appearance as to both offenses at
and I believe that none of the objections raised are with                 the same time; the cases were set for trial on the same date;
merit”). Any one of the three grounds raised in the PSR                   the same counsel represented defendant as to both offenses;
would have been dispositive. Because the district court                   a guilty plea was entered for each offense on the same day;
denied Defendant’s objections without explanation, we cannot              and defendant was sentenced for both offenses on the same
know whether the district court relied on only one of the                 day with sentences to run concurrently.
PSR’s arguments (and if so, which one), or whether the
district court relied on two (and, again, if so, which two), or         Id. at 614. Horn presented a more compelling case for
whether the district court accepted all three.                          consolidation than Carter does because the defendant in Horn
                                                                        “was arrested and charged with the robberies at the same
   Indeed, because there was no intervening arrest, it is               time.” Id. at 614. Carter was not. He was arrested on
possible that the district court made a mistake if it relied            March 2, 1981 for one of his armed robberies. Two days
solely on the first argument in dismissing the objection.               later, and presumably while in custody, he was arrested for
However, even assuming the court did rely on this argument,             the second robbery. There is simply no legal basis to support
its error was harmless given that Carter’s argument clearly             Carter’s claim of consolidation.
fails for other reasons. United States v. Allen, 106 F.3d 695,
700 n.4 (6th Cir. 1997) (“[W]e may affirm on any grounds                  But even assuming, contrary to fact, that the 1981
supported by the record, even though different from the                 convictions were consolidated (and thus counted as one,
grounds relied on by the district court.”).                             rather than two, prior convictions), the issue is moot because
                                                                        Carter’s 1986 conviction (attempted possession with intent to
  First, this court’s recent decision in United States v. Horn,         deliver), when combined with the 1981 conviction, would be
355 F.3d 610 (6th Cir. 2004), makes it clear that Carter’s              sufficient to justify the sentencing enhancement. In the
prior convictions could not possibly have been consolidated             objections to the PSR, Carter’s attorney explicitly conceded
for purposes of § 4A1.2. Horn states that we “must review               that the 1986 conviction would qualify as a “prior felony
deferentially, that is, for clear error, the entirety of the district   conviction” involving a controlled substance. She wrote:
court's determination that Horn's prior robbery convictions
were not related.” Id. at 613. Even assuming that the district            [N]either of the 1981 convictions for armed robbery qualify
court clearly erred, Horn goes on to explain that “cases are              Defendant for an enhancement. The only conviction that
not consolidated when offenses proceed to sentencing under                qualifies is described in paragraph 36 [i.e., the 1986
separate docket numbers, cases are not factually related, and             possession with intent conviction], which places Defendant
there was no order of consolidation.” Id. at 614. Carter’s two            at the base level of 20. The offense referenced in paragraph
convictions proceeded under different docket numbers,                     41 [simple possession] does not qualify as a prior
resulted from unrelated crimes separated by eleven days, and              controlled substance conviction since it was simple
lacked an order of consolidation.                                         possession and did not involve the intent to manufacture,
                                                                          import, export, distribute, or dispense.
  In Horn, we declined to find that the convictions were
consolidated even though the defendant:                                 The clear statement is that the 1986 conviction (in
                                                                        paragraph 36) did qualify as a prior controlled substance
No. 02-1511                    United States v. Carter    21    22       United States v. Carter                         No. 02-1511

conviction. Therefore, even if the 1981 convictions were                                 _______________
related, that single prior felony conviction must be combined
with the 1986 conviction. Combining these two convictions                                   DISSENT
makes it clear that Carter had two prior felony convictions                              _______________
within the relevant time period, which makes the
consolidation issue moot.                                          CLAY, Circuit Judge, dissenting. On appeal, Defendant
                                                                renews his objection, made originally at sentencing, to the
  Carter’s arguments cannot possibly succeed. The district      Probation Department’s assessment that Defendant had two
court’s error was thus harmless, and remand would only be a     prior unrelated felony convictions. Pursuant to Federal Rule
waste of judicial resources.                                    of Criminal Procedure 32, the district court was required to
                                                                rule on this matter, but the district court failed to comply with
                     CONCLUSION                                 this rule. As a result, the case is required to be remanded for
                                                                a ruling by the district court on Defendant’s objection.
  For the foregoing reasons, we AFFIRM the judgment of
the district court as to Carter’s conviction and sentencing.      At sentencing, Defendant objected to the Probation
                                                                Department’s finding that there were two prior unrelated
                                                                felony convictions. Defendant argued that two prior felony
                                                                convictions for offenses committed in January 1981 were
                                                                consolidated for sentencing and thus were related under
                                                                U.S.S.G. § 4A1.2, Application Note 3(C). The district court
                                                                denied the objection, along with seven other objections,1
                                                                without ever addressing any of the objections individually.
                                                                The district court’s entire consideration of all eight objections
                                                                consisted of a single statement summarily adopting the
                                                                presentence report: “. . . I agree with the conclusions reached
                                                                by the Probation Department and I believe that none of the
                                                                objections raised are with merit . . . .” (J.A. at 316.)
                                                                  The district court’s failure to address Defendant’s
                                                                objections violated Federal Rule of Criminal Procedure 32,
                                                                which states,
                                                                  At sentencing, the court . . . must–for any disputed
                                                                  portion of the presentence report or other controverted

                                                                     1
                                                                      None of the other objections are renewed on app eal. Thus, the case
                                                                should be remanded but only for a ruling on the issue presented before
                                                                this Court–the question of whether there were two prior related felony
                                                                convictions.
No. 02-1511                      United States v. Carter      23    24       United States v. Carter                         No. 02-1511

  matter–rule on the dispute or determine that a ruling is          relied solely on the presentence report; this Court remanded,
  unnecessary either because the matter will not affect             requiring “literal compliance” with Rule 32:
  sentencing, or because the court will not consider the
  matter in sentencing.                                               The Federal Rules of Criminal Procedure provide that,
                                                                      for each sentencing matter controverted,
Fed. R. Crim. P. 32(i)(3)(B). In requiring the district court to
“rule” on all disputed matters, Rule 32 does not define what             the court must make either a finding on the
is required by the term “rule”–Rule 32 never specifies                   allegation or a determination that no finding is
precisely what level of depth or explanation is required from            necessary because the controverted matter will not
the district court. Thus, it is conceivable that in certain cases        be taken into account in, or will not affect,
there might be uncertainty as to whether a district court’s              sentencing. A written record of these findings and
terse explanation for denying an objection would satisfy Rule            determinations must be appended to any copy of the
32.                                                                      presentence report made available to the Bureau of
                                                                         Prisons.
  However, such theoretical questions regarding the level of
depth needed to constitute a ruling are unnecessary for the           Fed. R. Crim. P. 32(c)(1).[2] This court has required
purposes of deciding the present case. This Court has held            “literal compliance” with this provision, stating that it
that a district court’s blanket reliance on the presentence           “helps to ensure that defendants are sentenced on the
report–as occurred in the present case–does not constitute a          basis of accurate information and provides a clear record
“ruling.” United States v. Darwich, 337 F.3d 645, 667 (6th            for appellate courts, prison officials, and administrative
Cir. 2003) (“exclusive reliance on the PSR when a matter is           agencies who may later be involved in the case.” United
in dispute cannot be considered a ruling.”). See also United          States v. Tackett, 113 F.3d 603, 613-14 (6th Cir. 1997).
States v. Tarwater, 308 F.3d 494, 518 (6th Cir. 2002)
(“Because the purpose of the rule is to ensure that sentencing        In the present case, the district court did not comply with
is based on reliable facts found by the court itself after            the requirements of Rule 32(c)(1). Both Corrado and
deliberation, a court may not merely summarily adopt the              Tocco objected to several findings in the presentence
factual findings in the presentence report or simply declare          report, including the leadership role of the defendants,
that the facts are supported by a preponderance of the                the finding of a conspiracy to murder Bowman, and the
evidence. United States v. Corrado, 227 F.3d 528, 540 (6th            determination that Corrado was armed at the time that the
Cir. 2000); United States v. Tackett, 113 F.3d 603, 613 (6th          defendants extorted money from Sophiea. The district
Cir. 1997).”). Indisputably, the district court violated Rule         court did not set out findings as to any of these issues at
32, in the present case.
  Established precedent in this Circuit makes clear that a               2
                                                                          This provision fro m the fo rmer Rule 32(c)(1) is now found in Rule
remand is required where the district court has violated Rule       32(i)(3). See, e.g., United States v. M ontgo mery, 2003 U.S. App. LEX IS
32 by relying solely on the presentence report. In United           21950, at *2, *2 n.1 (10th Cir. Oct. 27, 2003) (“Mo ntgomery ap peals,
States v. Corrado, 227 F.3d 528 (6th Cir. 2000), and                arguing that the trial judge should have disqualified himself, erred by
predecessor cases cited in Corrado, the district court had          departing upward, and erred by failing to comply with Federal Rule of
                                                                    Criminal Procedure 32(i)(3). . . . Formerly this provision was contained
                                                                    in Fed. R. Crim. P. 32(c).”).
No. 02-1511                     United States v. Carter     25   26   United States v. Carter                     No. 02-1511

  sentencing. Instead, it either summarily adopted the             the presentence report held Osborne responsible for
  findings of the presentence report or simply declared that       distr ibuti n g a p p r o x i m ately 24 grams of
  the enhancement in question was supported by a                   methamphetamine. Osborne challenged this finding
  preponderance of the evidence. . . .                             before the district court . . . . The district judge did
                                                                   nothing more than state summarily that he was accepting
  In Tackett, the defendants similarly objected to their           the sentencing range as set forth in the presentence
  sentences on the ground that the district court made no          report. Because this is clearly insufficient to comply
  findings as to contested issues of fact. After listening to      with Rule 32(c)(1), we must vacate James Carl Osborne's
  counsels’ arguments regarding an enhancement for                 sentence and remand his case to the district court for
  obstruction of justice, the district judge “stated simply        re-sentencing.
  that ‘the court adopts the factual findings and guideline
  applications in the presentence report.’” Tackett, 113         See also id. at 911 (explaining that “literal compliance” is
  F.3d at 614 (second alteration in original). This court        required) (citing Corrado and Tackett). Inexplicably, in his
  concluded that “this is a far cry from the making of a         majority opinion in the present case, Judge Boggs has now
  finding for each matter controverted, as the plain             departed from the binding precedent that was established by
  language of Rule 32 requires,” and remanded for                his own Osborne opinion and the Corrado and Tackett cases
  resentencing. Id.; see also United States v. Monus, 128        that he cited in Osborne.
  F.3d 376, 396 (6th Cir. 1997) (“The law in this circuit
  clearly prohibits a court faced with a dispute over              Of course, Judge Boggs’ opinion does not expressly admit
  sentencing factors from adopting the factual findings of       that it violates the “literal compliance” doctrine; rather, the
  the presentence report without making factual                  opinion attempts to rely upon “harmless” error analysis.
  determinations of its own.”); United States v. Mandell,        According to the majority opinion, the Rule 32 violation was
  905 F.2d 970, 974 (6th Cir. 1990) (holding that a district     “harmless” because the two 1981 convictions could not
  court's sentence that simply adopted the findings of the       possibly have been consolidated for sentencing, and because
  presentence report as to controverted factual matters          the 1986 conviction would be a second conviction, even if the
  violated Rule 32).                                             two 1981 convictions were consolidated. Yet the majority’s
                                                                 argument is not relevant to the applicable legal standard. The
  We therefore conclude that Corrado and Tocco must be           “harmless” error exception to the “literal compliance”
  resentenced in compliance with the requirements of Rule        doctrine applies only where the controverted matter is
  32. Without a record of the district court’s findings, we      immaterial–i.e., where the sentence would have been
  are unable to conduct a meaningful review of its               identical, even if the controverted matter had been decided to
  determinations as to the base offense level and specific       the contrary. As stated in United States v. Darwich, 337 F.3d
  enhancements that it imposed upon the defendants.              645, 666 (6th Cir. 2003), regarding the replacement of Rule
                                                                 32(c) with Rule 32(i)(3)(B):
Id. at 540-41.
                                                                   This new rule attempts to eliminate confusion over
  In United States v. Osborne, 291 F.3d 908, 912 (6th Cir.         whether courts were required to make rulings on every
2002), Judge Boggs himself authored an opinion reaffirming         objection to the PSR or only those that have the potential
the “literal compliance” doctrine, stating,                        to affect the sentence. Fed. R. Crim. P. 32(i)(3) advisory
No. 02-1511                      United States v. Carter     27    28   United States v. Carter                      No. 02-1511

  committee's note (2002). The new rule makes clear that           (“the district court did not issue a ruling on the disputed
  controverted matters at sentencing only require a ruling         matter of whether Darwich’s illegal drug activity was
  if the disputed matter will affect the eventual sentence.        extensive or involved more than five individuals”). The
                                                                   district court’s failure to specify which of the two
   In the present case, there is no question that the disputed     explanations had justified the enhancement meant that the
issue (of whether the prior convictions were related) would        district court’s decision was ambiguous and unclear.
affect the sentence. Two prior unrelated felony convictions
were needed to establish the offense level under which                In the present case, the district court’s decision was
Defendant was sentenced. See U.S.S.G. § 2K2.1(a)(2) (the           similarly ambiguous and unclear. Defendant disputed the
offense level is “24, if the defendant committed any part of       finding that there had been two prior unrelated convictions;
the instant offense subsequent to sustaining at least two          Defendant argued that two prior (state court) felony
felony convictions of either a crime of violence or a              convictions for offenses committed on January 7, 1981 and
controlled substance offense.”); id. § 4A1.2(a)(2) (“Prior         January 18, 1981 were consolidated for sentencing and were
sentences imposed in unrelated cases are to be counted             thus related, under U.S.S.G. § 4A1.2, Application Note 3(C).
separately. Prior sentences imposed in related cases are to be     The Probation Department presented three independent,
treated as one sentence for purposes of § 4A1.1(a), (b), and       alternative grounds denying the objection, arguing that (1) the
(c). . . .”); id. § 4B1.2(c)(2) (“The term ‘two prior felony       January 1981 offenses were unrelated (under U.S.S.G.
convictions’ means . . . the sentences for at least two of the     § 4A1.2, Application Note 3), because there was an
aforementioned felony convictions are counted separately           intervening arrest; (2) there was no formal consolidation order
under the provisions of § 4A1.1(a), (b), or (c).”); United         and thus the two January 1981 offenses did not meet the
States v. Charles, 209 F.3d 1088, 1090 (8th Cir. 2000)             criterion for consolidation in sentencing (and the offenses did
(calculating offense level, under § 2K2.1(a), by applying the      not otherwise meet the criteria for relatedness under U.S.S.G.
definition of a single felony offense from § 4B1.2(c)). The        § 4A1.2, Application Note 3); and (3) the issue was moot,
controverted matter was not immaterial; thus, the district         because a base offense level of 24 would have applied, even
court was required to rule on the matter.                          if the prior offenses had been related. In denying Defendant’s
                                                                   objection, without explanation, the district court never stated
  The district court’s failure to rule on the objection makes      which of the three independent arguments it was relying
the present case indistinguishable from Darwich, in which the      upon; compliance with Rule 32 avoids the type of confusion
Court recited the “harmless” error standard, 337 F.3d at 666,      that has resulted in the present case, where it is impossible to
but concluded that the error was not “harmless” and                ascertain which argument(s) the district court relied upon.
remanded, for a ruling on the disputed matter. Id. at 667. In      The district court’s failure to specify which of the alternative
Darwich, the district court had failed to specify whether an       grounds it was relying upon was identical to the situation in
enhancement under U.S.S.G. § 3B1.1(a) was for a leadership         Darwich, where the error was not “harmless.”
role in criminal activity or, alternatively, was for otherwise
extensive involvement in criminal activity. 337 F.3d at 666          To further illustrate how the majority has misconstrued
(“U.S.S.G. § 3B1.1(a) provides that a defendant's sentence         “harmless” error analysis, the present case can be contrasted
can be enhanced by four levels ‘if the defendant was an            with a case in which a Rule 32 infraction was properly
organizer or leader of a criminal activity that involved five or   deemed “harmless.” In United States v. Parrott,148 F.3d 629
more participants or was otherwise extensive.’”); id. at 667       (6th Cir. 1998), the defendant “contended generally that there
No. 02-1511                      United States v. Carter      29    30   United States v. Carter                      No. 02-1511

was no evidence to support the § 2T1.3(b)(1) enhancement,”            The majority has attempted to rationalize its violation of the
because there was no evidence that an offense occurred, or          law of this Circuit as an attempt to avoid “a waste of judicial
was charged, as the enhancement required. Id. at 633. The           resources.” Even if the majority’s decision truly were the
district court disposed of this matter by making a clear legal      most efficient course of action, nonetheless, it goes without
conclusion that was supported with a factual finding: “[t]he        saying that this Court is not free to violate binding case law
court asserted that the government had proved by a                  in the name of efficiency. This panel is not free to abandon
preponderance of the evidence that Parrott’s conduct violated       the “literal compliance” doctrine that this Court has
Tennessee’s statute for theft of property.” Id. However, this       previously adopted. Turker v. Ohio Dep’t of Rehab. &
Court determined that there was a violation of Rule 32,             Corrs., 157 F.3d 453, 457 (6th Cir. 1998) (“a panel of this
because the district court “did not make independent findings       Court cannot overrule the decision of another panel.”)
with respect to the elements of the offense.” Id. Yet this          (citations and internal quotation marks omitted).
Court made clear that the district court had not committed a
blanket, wholesale violation of Rule 32 but, rather, only a            In addition, even if the majority were not violating binding
partial infraction. Id. (“the District Court did not fully comply   law on this issue, the efficiency argument would be
with Rule 32(c)(1)”) (emphasis added). The partial error was        unpersuasive. In Buford, the Supreme Court explained that a
immaterial, because the defendant had admitted, at a plea           district court’s experience and expertise in sentencing issues
hearing, to having a prior offense that would support the           place the district court in the best position to make the
enhancement. Id. at 634 (“Parrott’s plea of guilty to filing a      determination of whether there was consolidation for
false tax return for the year 1990 . . . constitutes an admission   sentencing. 532 U.S. at 64 (“the district court is in a better
. . . . In sum, although the District Court technically erred by    position than the appellate court to decide whether a particular
adopting the challenged paragraph of the presentence report         set of individual circumstances demonstrates ‘functional
in support of the § 2T1.3(b)(1) enhancement, the error was          consolidation.’ That is so because a district judge sees many
harmless in light of Parrott’s own admissions at the plea           more ‘consolidations’ than does an appellate judge.”); id. at
hearing.”).                                                         66 (citing “the comparatively greater expertise of the District
                                                                    Court” in matters of consolidation for sentencing).
   In Parrott, this Court simply examined the factual record,       Undoubtedly, the district court’s greater experience and
to determine if the district court’s clear legal conclusion was     expertise in sentencing allow the district court to rule on
supported. There was no suggestion that the appeals court           issues such as consolidation with far greater efficiency than
would have been free to substitute its own legal conclusion if      this Court can in adjudicating such issues. The true “waste of
the district court had completely disregarded Rule 32, by not       judicial resources” occurs when this Court attempts to
issuing any legal conclusion whatsoever, on a disputed              speculate in areas that lie squarely within the district court’s
matter. Parrott in no way contradicted Darwich’s holding            expertise, instead of simply remanding for an initial ruling by
that where the district court summarily adopts the presentence      the district court. The most efficient course of action would
report’s conclusion on a disputed matter, a remand is required      have been to remand–not coincidentally, that is the outcome
under Rule 32. Thus, it is beyond question that the law of this     that is required by Rule 32 and the “literal compliance”
Circuit, as established by the cases set forth above, requires      doctrine.
a remand in the present case, because the district
court summarily adopted the presentence report on the                 For the aforementioned reasons, I respectfully dissent.
disputed issue of prior related offenses.